DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haar et al. (USPN 6,584,335 – applicant cited). In regard to claims 1, 12 and 16, Haar discloses a sensor, an apparatus and a method (Figs. 1-7 and associated descriptions) comprising a sensor (Figs. 1-7 and associated descriptions) comprising: a needle member defining a hollow portion (element 18, Figs. 3-6 and associated descriptions), wherein the needle member comprises a peripheral wall portion (element 18, Figs. 3-6 and associated descriptions), and a through hole extends through the peripheral wall (elements 19, Figs. 5-6 and associated descriptions); an elongated detection member positioned in the hollow portion and extending along a longitudinal direction of the needle member (elements 22 and 45, Figs. 5-6 and associated descriptions); and at least one protruding portion that protrudes radially inward from the peripheral wall and restricts movement of the detection member in a radial direction (elements 40 and 43 protrude from the wall via element 42 or element 42 can be disposed on the outside of the needle 18, Figs. 5-6 and associated descriptions).
In regard to claim 2, Haar discloses the at least one protruding portion is adjacent to the through hole along the longitudinal direction (elements 40 and 43, Figs. 5-6 and associated descriptions).
In regard to claim 9, Haar discloses the at least one protruding portion comprises a plurality of protruding portions (elements 43, Fig. 6 and associated descriptions), the plurality of protruding portions including a first pair of protruding portions located at first longitudinal positions along the needle member (at least one pair of the four pairs of elements 43, e.g. along the wider areas of element 45, Fig. 6 and associated descriptions), and a second pair of protruding portions located at second longitudinal positions along the needle member (the other pair of the four pairs of elements 43, e.g. along the narrower areas of element 45 , Fig. 6 and associated descriptions) that are different from the first longitudinal positions (Fig. 6 and associated descriptions).
In regard to claim 10, Haar discloses circumferential positions of the first pair of protruding portions around the needle member are different from circumferential positions of the second pair of protruding portions around the needle member (Fig. 6 and associated descriptions).
In regard to claim 11, Haar discloses the detection member comprises a detection unit (elements 5 and 27, Figs. 1-2, 4 and 7 and associated descriptions) and a longitudinal position of the at least one protruding portion along the sensor is different from a longitudinal position of the detection unit along the sensor (Figs. 1-2, 4 and 7 and associated descriptions).
In regard to claim 13, Haar discloses a support member from which the sensor extends, wherein a proximal end side of the sensor is attached to the support member (elements 14, 15 and/or 28, Figs. 3-4 and associated descriptions).
In regard to claim 14, Haar discloses a control unit configured to analyze a detection result received from the sensor (elements 4-5, Figs. 1-2 and associated descriptions).
In regard to claim 15, Haar discloses a housing that is engaged with the support member and houses the control unit (element 2, Figs. 1-3 and 6-7 and associated descriptions).

Claims 1 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (USPN 8,092,384). In regard to claims 1, 12 and 16, Meyer discloses a sensor, an apparatus and a method (Figs. 1-4 and associated descriptions) comprising a sensor (Figs. 1-4 and associated descriptions) comprising a needle member defining a hollow portion (element 12 with lumen 22, Fig. 3 and associated descriptions), wherein the needle member comprises a peripheral wall (element 13, Fig. 3 and associated descriptions), and a through hole extends through the peripheral wall (element 24, Fig. 3 and associated descriptions); an elongated detection member positioned in the hollow portion and extending along a longitudinal direction of the needle member (element 41, Fig. 3 and associated descriptions); and at least one protruding portion that protrudes radially inward from the peripheral wall and restricts movement of the detection member in a radial direction (element 42, Fig. 3 and associated descriptions).
In regard to claim 11, Meyer discloses the detection member comprises a detection unit (elements 20 and/or 30, Figs. 1 and 3 and associated descriptions), and a longitudinal position of the at least one protruding portion along the sensor is different from a longitudinal position of the detection unit along the sensor (elements 20 and/or 30, Figs. 1 and 3 and associated descriptions).
In regard to claim 13, Meyer discloses a support member from which the sensor extends, wherein a proximal end side of the sensor is attached to the support member (elements 14 and/ or 19, Figs. 1 and 3 and associated descriptions).
In regard to claim 14, Meyer discloses a control unit configured to analyze a detection result received from the sensor (element 20, Fig. 1 and associated descriptions).
In regard to claim 15, Meyer discloses a housing that is engaged with the support member and houses the control unit (the housing of element 20, Fig. 1 and associated descriptions).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: In regard to claims 3 and 8, Kosa et al. (USPN 8,694,069) teaches a fiber-optic probe (Figs. 1A, 2A-B, 3A-3D, 4A-B, and 6A-B) comprises a probe body with a wall including a plurality of through holes, sensing fibers disposed along a longitudinal direction of the probe and at least one protruding portion that protrudes radially inward from the peripheral wall and restricts movement of the fiber (walls that define the chambers, probe (Figs. 1A, 2A-B, 3A-3D, 4A-B, and 6A-B). However, the prior art of record does not teach or suggest “the at least one protruding portion is a cutout piece that has a first end that is continuous with the peripheral wall, and a second end that is opposite the first end in longitudinal direction and separated from the peripheral wall, and the cutout piece includes an inclined wall portion extending inward in the radial direction in a direction from the first end toward the second end” and “the at least one protruding portion comprises a plurality of protruding portions, and the plurality of protruding portions are positioned along a predetermined plane orthogonal to the longitudinal direction, and on the predetermined plane, a radius of the detection member is larger than a minimum distance between two of the protruding portions that are adjacent to each other in a circumferential direction of the needle member”, in combination with the other claimed elements/ steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791